UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form N-8F Application for Deregistration of Certain Registered Investment Companies. I.GENERAL IDENTIFYING INFORMATION 1.Reason fund is applying to deregister: [X]Merger []Liquidation []Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) []Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2.Name of fund: FMI Common Stock Fund, Inc. (the sole series of applicant was the FMI Common Stock Fund) 3.Securities and Exchange Commission File No.: 811-03235 4.Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X] Initial Application[] Amendment 1 5.Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 100 East Wisconsin Avenue Suite 2200 Milwaukee, Wisconsin 53202 6.Name, address and telephone number of the individual the Commission staff should contact with any questions regarding this form: Kathleen M. Lauters c/o Fiduciary Management, Inc. 100 East Wisconsin Avenue Suite 2200 Milwaukee, Wisconsin 53202 Tel:(414) 226-4555 Peter D. Fetzer Foley & Lardner LLP 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 Tel:(414) 297-5596 7.Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act: The accounts, books and other documents required to be maintained by Applicant pursuant to Section 31(a) of the Investment Company Act of 1940 and the rules promulgated thereunder were maintained by Applicant, Applicant’s Custodian, and Applicant’s Administrator as follows: the documents required to be maintained by paragraphs (5) and (11) of Rule 31a-1(b) were maintained by FMI Common Stock Fund, Inc., 100 East Wisconsin Avenue, Suite 2200, Milwaukee, Wisconsin 53202 (Tel: (414) 226-4555); the documents required to be maintained by paragraphs (3) and (7) of Rule 31a-1(b) were maintained by Applicant’s Custodian, U.S. Bank, N.A., 1555 N. RiverCenter Drive, Suite 302, Milwaukee, WI 53212 (Tel: (800) 300-3863); and all other records were maintained by Applicant’s Administrator, U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, Milwaukee, WI 53202 (Tel: (800) 300-3863). 8.Classification of fund: [X] Management Company [] Unit investment trust [] Face-amount certificate company 9.Subclassification if the fund is a management company: [X] Open-end[] Closed-end 2 10.State law under which the fund was organized or formed: Wisconsin 11.Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund’s contracts with those advisers have been terminated: Fiduciary Management, Inc. (Investment Adviser) 100 East Wisconsin Avenue Suite 2200 Milwaukee, Wisconsin 53202 12.Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund’s contracts with those underwriters have been terminated: Rafferty Capital Markets, LLC 1010 Franklin Avenue Garden City, New York 11530 13.If the fund is a unit investment trust (“UIT”) provide: Not Applicable. (a) Depositor’s name(s) and address(es): (b) Trustee’s name(s) and address(es): 14.Is there a UIT registered under the Act that served as a vehicle for investment in the fund? [] Yes[X] No If Yes, for each UIT state: Name(s): File No.: 811- Business Address: 15.(a) Did the fund obtain approval from the board of directors concerning thedecision to engage in a Merger, Liquidation or Abandonment of Registration? [X] Yes[ ] No If Yes, state the date on which the board vote took place: September 27, 2013 If No, explain: 3 (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [X] Yes[ ] No If Yes, state the date on which the shareholder vote took place: November 25, 2013 If No, explain: II.DISTRIBUTIONS TO SHAREHOLDERS 16.Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? [X]Yes[ ] No (a) If Yes, list the date(s) on which the fund made those distributions: January 31, 2014 (b) Were the distributions made on the basis of net assets? [X] Yes[ ] No (c) Were the distributions made pro rata based on share ownership? [X] Yes[ ] No (d) If No to (b) or (c) above, describe the method of distributions to shareholders. For Mergers, provide the exchange ratio(s) used and explain how it was calculated: (e) Liquidations only: Not Applicable Were any distributions to shareholders made in kind? [ ] Yes[ ] No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: 17.Closed-end funds only: Not applicable. Has the fund issued senior securities? [ ] Yes[ ] No If Yes, describe the method of calculating payments to senior securityholders and distributions to other shareholders: 4 18.Has the fund distributed all of its assets to the fund’s shareholders? [X]Yes[] No If No, (a) How many shareholders does the fund have as of the date this form is filed? Not Applicable. (b) Describe the relationship of each remaining shareholder to the fund: Not Applicable. 19.Are there any shareholders who have not yet received distributions in complete liquidation of their interests? [] Yes[X]No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: Not Applicable. III.ASSETS AND LIABILITIES 20.Does the fund have any assets as of the date this form is filed? [] Yes[X] No If Yes, (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed: Not Applicable. (b) Why has the fund retained the remaining assets? Not Applicable. (c) Will the remaining assets be invested in securities? [] Yes[] No 21.Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? [] Yes[X] No If Yes, (a) Describe the type and amount of each debt or other liability: Not Applicable. (b) How does the fund intend to pay these outstanding debts or other liabilities? 5 IV. INFORMATION ABOUT EVENT(S) LEADING TO REQUEST FOR DEREGISTRATION 22.(a) List the expenses incurred in connection with the Merger or Liquidation (expenses are approximate): (i) Legal expenses:$35,000 (ii) Accounting expenses:$0 (iii) Other expenses (list and identify separately): $5,000 (iv) Total expenses (sum of lines (i) - (iii) above): $40,000 (b) How were those expenses allocated? All of these expenses were allocated to Applicant’s investment adviser, Fiduciary Management, Inc., the investment adviser to the surviving fund. (c) Who paid those expenses? All of these expenses have been paid by Applicant’s investment adviser, Fiduciary Management, Inc., the investment adviser to the surviving fund. (d) How did the fund pay for unamortized expenses (if any)? Applicant had no unamortized expenses. 23.Has the fund previously filed an application for an order of the Commission regarding the Merger or Liquidation? [ ] Yes[X] No If Yes, cite the release numbers of the Commission’s notice and order or, if no notice or order has been issued, the file number and date the application was filed: V.CONCLUSION OF FUND BUSINESS 24.Is the fund a party to any litigation or administrative proceeding? [ ] Yes[X] No If Yes, describe the nature of any litigation or proceeding and the position taken by the fund in that litigation: 6 25.Is the fund now engaged, or intending to engage, in any business activities other than those necessary for winding up its affairs? [ ] Yes[X] No If Yes, describe the nature and extent of those activities: VI.MERGERS ONLY 26.(a) State the name of the fund surviving the Merger: FMI Common Stock Fund, a series of FMI Funds, Inc. (b) State the Investment Company Act file number of the fund surviving the Merger: FMI Funds, Inc., 811-07831 (c) If the merger or reorganization agreement has been filed with the Commission, state the file number(s), form type used and date the agreement was filed: File number 811-03235, Definitive Proxy Statement on Schedule 14A, filed October 15, 2013. (d) If the merger or reorganization agreement has not been filed with the Commission, provide a copy of the agreement as an exhibit to this form. Not applicable. 7 VERIFICATION The undersigned states that: (i) He has executed this Form N-8F application for an order under section 8(f) of the Investment Company Act of 1940 on behalf of FMI Common Stock Fund, Inc. (ii) He is the President of FMI Common Stock Fund, Inc. (iii) All actions by shareholders, directors, and any other body necessary to authorize the undersigned to execute and file this Form N-8F application have been taken. The undersigned also states that the facts set forth in this Form N-8F application are true to the best of his knowledge, information and belief. FMI COMMON STOCK FUND, INC. By:/s/ Ted D. Kellner Ted D. Kellner, President 8
